Citation Nr: 0118394	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to restoration of nonservice-connected death 
pension benefits.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to May 
1943.  He died December 11, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 determination by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant has been adequately notified of the 
evidence necessary to substantiate her claim and of the 
action to be taken by VA.  

2.  In January 1978, the appellant was awarded entitlement to 
nonservice-connected death pension benefits effective from 
September 26, 1977.

3.  In an April 1980 Administrative Decision, the RO found 
the appellant could not be recognized as the veteran's 
unremarried widow from May 1, 1979, because evidence showed 
she was living openly as the wife of G.G.  The appellant's VA 
pension benefits were terminated effective from May 1, 1979.

4.  In an October 1999 joint affidavit C.C.O. and M.E. stated 
the appellant had been separated from her former live-in 
partner since 1992.

5.  In written correspondence dated in October 2000, the 
appellant reported that her relationship with G.G. was 
terminated in March 1992.

6.  The appellant's disqualifying remarriage was not 
terminated prior to November 1, 1990.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for the purposes of reinstatement of VA 
nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 101(3) (West 1991), (as amended at Public Law (Pub. L.) 87-
674, 76 Stat. 558 (September 19, 1962); Pub. L. 101-508, § 
8004, 104 Stat. 1388-343 (Nov. 5, 1990); and Pub. L. 102-568, 
§ 103, 106 Stat. 4320, 4322 (Oct. 29, 1992)); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.55 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the December 2000 notice to the 
appellant and the March 2001 statement of the case notified 
her of the new law and of the evidence necessary to 
substantiate her claim.  There is no indication that 
additional assistance was requested or required in this 
matter.  Therefore, the Board finds that VA has met the 
notice and duty to assist provisions contained in the new 
law.  

Background

In January 1978, the appellant was awarded entitlement to 
nonservice-connected death pension benefits effective from 
September 26, 1977.

In an April 1980 Administrative Decision, the RO found the 
appellant could not be recognized as the veteran's 
unremarried widow from May 1, 1979, because evidence showed 
she was living openly as the wife of G.G.  VA pension 
benefits were terminated effective from May 1, 1979.

In an October 1999 joint affidavit C.C.O. and M.E. stated the 
appellant had been separated from her former live-in partner 
since 1992.

In an October 2000 VA Form 21-1775, Statement of 
Disappearance, the appellant reported, in essence, that her 
relationship with G.G. was terminated on March 31, 1992.

In an October 2000 statement, the appellant reported that her 
relationship with G.G. was terminated in March 1992 and that 
after G.G. left her, A.T. was her live-in partner for 
approximately 5 years.

Analysis

VA pays improved death pension benefits to the surviving 
spouse of a veteran with qualified service during a period of 
war, based upon a maximum rate established by law and reduced 
by the amount of the surviving spouse's annual income.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.23 (2000).  

VA regulations provide that except as provided in § 3.52, a 
"surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of § 3.1(j), 
who was the spouse of the veteran at the time of the 
veteran's death, who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and, except as provided in § 3.55, has not 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  38 C.F.R. § 3.50 (2000).

It is also noted that on or after January 1, 1971, benefits 
may be resumed to an unmarried surviving spouse upon filing 
of an application and submission of satisfactory evidence 
that the surviving spouse has ceased living with another 
person and holding himself or herself out openly to the 
public as that person's spouse or that the surviving spouse 
has terminated a relationship or conduct which had created an 
inference or presumption of remarriage or related to open or 
notorious adulterous cohabitation or similar conduct, if the 
relationship terminated prior to November 1, 1990.  38 C.F.R. 
§ 3.55(a) (2000).  Such evidence may consist of, but is not 
limited to, the surviving spouse's certified statement of the 
fact. 38 C.F.R. § 3.215 (2000).

Prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage upon termination of the 
disqualifying marriage by a death, divorce, annulment, or if 
the remarriage was declared void.  These provisions were 
amended by the Omnibus Budget Reconciliation Act of 1991, 
Pub. L. No. 101-508, § 8004, 104 Stat. 1388- 348 (Nov. 5, 
1990), to create a permanent bar to reinstatement of VA death 
benefits for those surviving spouses whose disqualifying 
marriage had been terminated by divorce and whose claim for 
reinstatement of benefits was not filed before 
November 1, 1990.  This statutory bar was later amended to 
allow reinstatement of VA death benefits for those surviving 
spouses whose disqualifying remarriages were terminated by a 
divorce proceeding which had been initiated prior to November 
1, 1990.  See Veterans Benefit Act of 1992, Pub. L. No. 102- 
568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 1992).

On June 9, 1998, Section 8207 of HR 2400 (Public Law 105-178) 
was enacted adding a new subsection (e) to 38 U.S.C. § 1311, 
which governs the payment of DIC to a surviving spouse.  
Section 1311(e)(1) provides that remarriage shall not bar a 
surviving spouse's eligibility for Dependency and Indemnity 
Compensation (DIC) if the remarriage is terminated by death, 
divorce, or annulment (unless VA determines that divorce or 
annulment was secured through fraud or collusion) and Section 
1311(e)(2) provides that DIC is not barred if a surviving 
spouse ceases living with another person and holding himself 
or herself out openly to the public as that person's spouse.  
The amendment made by Section 8207, however, only applies to 
restoration of eligibility for DIC.  See Pub. L. 105- 178 § 
8207, 112 Stat. 495 (June 9, 1998); see also VAOPGCPREC 13-
98.

Based upon the evidence of record, the Board finds the 
appellant's claim for entitlement to restoration of 
nonservice-connected death pension benefits is barred by law.  
By the appellant's own admission and the sworn affidavit of 
C.C.O. and M.E. the appellant's disqualifying relationship 
with G.G. was not terminated prior to November 1, 1990.  In 
addition, the appellant does not claim and the record does 
not indicate that she is entitled to DIC benefits.  
Therefore, the appellant is not entitled to recognition as 
the veteran's surviving spouse for the purposes of 
reinstatement of VA nonservice-connected death pension 
benefits.  The Court has held that in cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The claim for entitlement to restoration of nonservice-
connected death pension benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

